Name: 2000/511/EC: Commission Decision of 26 July 2000 on additional Community financial assistance towards the eradication of classical swine fever in Germany in 1997 (notified under document number C(2000) 2284) (Text with EEA relevance) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  means of agricultural production;  agricultural activity;  cooperation policy
 Date Published: 2000-08-12

 Avis juridique important|32000D05112000/511/EC: Commission Decision of 26 July 2000 on additional Community financial assistance towards the eradication of classical swine fever in Germany in 1997 (notified under document number C(2000) 2284) (Text with EEA relevance) (Only the German text is authentic) Official Journal L 205 , 12/08/2000 P. 0014 - 0014Commission Decisionof 26 July 2000on additional Community financial assistance towards the eradication of classical swine fever in Germany in 1997(notified under document number C(2000) 2284)(Only the German text is authentic)(Text with EEA relevance)(2000/511/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 3(3) and (5) thereof,Whereas:(1) Outbreaks of classical swine fever occurred in Germany in 1997. The appearance of the disease represents a serious danger to Community pig stocks. With a view to contributing towards the speedy eradication of the disease the Community is able to contribute to eligible expenditure incurred by the Member States.(2) On 26 May 1998 Germany presented an application for reimbursement of all the expenditure incurred within the country in 1997.(3) The Commission adopted Decisions 98/60/EC(3) and 98/650/EC(4) on Community financial aid towards the eradication of classical swine fever in Germany. Two tranches by way of advance payment of ECU 7 million have been paid under those Decisions.(4) The amount of the final tranche of Community financial assistance must now be set.(5) The Commission has verified that all Community veterinary rules have been applied and that all conditions for Community financial assistance have been met.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Germany may obtain a third and final tranche of a maximum of EUR 1750000 in financial assistance from the Community for eligible expenditure incurred under eradication measures relating to outbreaks of classical swine fever which occurred in the course of 1997.Article 2The balance of the Community financial assistance shall be paid to Germany as soon as this Decision has been adopted.Article 3This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 26 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 16, 21.1.1998, p. 37.(4) OJ L 309, 19.11.1998, p. 47.